DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2009/0131101 A1 to Van Rooyen.
As to claim 1,  Van Rooyen discloses a method comprising: - receiving a request for an audio video program from a display device (see fig.1a; page.3,¶0036); - transmitting the request for the audio video program via a bidirectional network (see fig.1a; page.4,¶0037,¶0043); - receiving the audio video program via the bidirectional network wherein the audio video program is received at a first data rate(see fig.1a; page.4,¶0037,¶0055); - transmitting an alternate request for the audio video program via see fig.1a; page.5,¶0048,¶0051); - receiving the audio video program via the unidirectional wireless transmission( page.4,¶0043); and - transmitting the audio video program to the display device(see fig.1a; page.5,¶0048,¶0051).
As to claim 2, Van Rooyen further discloses wherein the bidirectional network is a cellular data network (see fig.1a; page.4, ¶0037, ¶0043).
As to claim 4, Van Rooyen further discloses wherein the unidirectional wireless transmission is an ATSC encoded wireless transmission (see fig.1a; page.4, ¶0037).
As to claim 5, Van Rooyen further discloses wherein the unidirectional wireless transmission is a transmitted via a television broadcast antenna (see fig.1a; page.4, ¶0037).
As to claim 6, Van Rooyen further discloses wherein the audio video program is transmitted to the user device via a wireless local area network (see fig.3f; page.5, ¶0044, ¶0109).
As to claim 7, Van Rooyen further discloses wherein the audio video program is transmitted to the user device via an IEEE 802.11 ac encoded signal (page.4, ¶0041, ¶0044).
As to claim 8, Van Rooyen further discloses wherein the alternate request for the audio video program is transmitted in response to a signal quality being lower than a threshold signal quality (page.4, ¶0037, ¶0051).
As to claim 9, Van Rooyen discloses an apparatus comprising: - an ATSC receiver configured for receiving an ATSC signal and decoding the ATSC signal to see fig.1a; page.4, ¶0055); - a cellular transmitter configured for transmitting a data request and a network request via a wireless cellular network(see fig.1a, el.104,118a, 106a-104d; page.4, ¶0038); - a wireless local area network transceiver for transmitting a wireless network signal and receiving a data request(see fig.1a; page.4, ¶0041, ¶0044); - a processor operative to receive the data request from the wireless local area network transceiver, to couple the data request to the cellular transmitter, to receive the data via the cellular data signal from the cellular receiver, to determine a quality of the cellular data signal, to transmit a network request in response to the quality of the cellular data signal being below a threshold quality level, for receiving the first data signal from the ATSC receiver, and for coupling the first data signal to the wireless local area network transceiver for transmission via the wireless network signal(see fig.1a; page.5,¶0048,¶0051).
As to claim 10, Van Rooyen further discloses wherein the cellular data signal includes an audio video program and wherein the processor is operative to determine the quality of the cellular data signal in response to a quality of the audio video program decoded from the cellular data signal (page.4,¶0037,¶0051).
As to claim 12, Van Rooyen further discloses wherein the ATSC receiver is operative to decode the ATSC signal to generate the first data signal (see fig.1a; page.6, ¶0055).
As to claim 13, Van Rooyen further discloses wherein the processor is further operative to receive an ATSC transmission confirmation via the cellular receiver and page.6, ¶0055).
As to claim 14, Van Rooyen further discloses wherein the data request is generated by a user display device in response to a user input (see fig.1a; page.5,¶0036,¶0059,¶0115 and see fig.3c, el.336).
As to claim 15, Van Rooyen further discloses wherein the wireless network signal is transmitted to a user display device (see fig.1a; page.5, ¶0044).
As to claim 16, Van Rooyen further discloses wherein the data is an audio video program (page.4, ¶0038).
As to claim 17, Van Rooyen further discloses wherein the data is an audio video program and wherein the audio video program is received sequentially such that a first portion of the audio video program may be transmitted via the wireless network signal while a second portion of the audio video program is being received via the ATSC signal (page.5, ¶0048, ¶0051).
As to claim 18, Van Rooyen further discloses wherein the apparatus is a hotspot operative to transcode an audio video program (see fig.1a, el.106; page.5, ¶0046-¶0048).
As to claim 19, Van Rooyen discloses  a wireless hotspot comprising: - a cellular transceiver configured to transit a request for the ATSC encoded audio video program and for receiving a cellular signal; - an ATSC receiver configured to receive an ATSC signal having an ATSC encoded audio video program(see fig.1a; page.4, ¶0055); - an ATSC decoder for decoding the ATSC encoded audio program to generate a desired audio video program (page.4, ¶0055); - a wireless local area network transceiver see fig.1a; page.4, ¶0041, ¶0044); and - a processor operative to receive the request for the desired audio video program, to determine a signal quality of the cellular signal in response to the request for the desired audio video program, to transmit the request for the ATSC encoded audio video program in response to the signal quality being lower than a threshold signal quality, for receiving the desired audio video program from the ATSC decoder and to couple the desired audio video program to the wireless local area network transceiver (see fig.1a; page.5,¶0048,¶0051).
As to claim 20, Van Rooyen further discloses wherein the signal quality of the cellular signal is determined in response to at least one of a bandwidth, a bit rate, a bit error rate, and an amplitude (page.12,¶0113-¶0115,¶0122).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0131101 A1 to Van Rooyen in view of US 2020/0221186 A1 to SHAMBRO, JR. et al.
As to claim 3, Van Rooyen does not explicitly discloses wherein the bidirectional network is a 5G wireless communications network.
SHAMBR, JR. discloses wherein the bidirectional network is a 5G wireless communications network (page.5, ¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Rooyen with the teaching as taught by SHAMBR, JR. in order to increase speed and network capacity that creates potential for larger amounts of data transmission.
As to claim 11, SHAMBR, JR. further discloses wherein the cellular data signal is a 5G formatted cellular data signal (page.5, ¶0040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0077466 A1 to O’Mahony et al.
US 20130254828 A1 to Reimers et al.
US 2012/0042349 A1 to Ng et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424